Citation Nr: 9915717	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  94-45 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1962, from March 1964 to May 1966 and from April to 
June 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision of the RO.  

In September 1996, the Board remanded this matter to the RO 
for further development of the record.  



REMAND

The veteran contends that he has PTSD due to service in the 
Republic of Vietnam.  The veteran was initially afforded a VA 
examination in February 1994.  At that time, the examining 
physician determined that the veteran had a sufficient 
history to warrant a diagnosis of PTSD.  The physician 
further noted that, although the veteran's experiences in the 
Republic of Vietnam were not, in his opinion, catastrophic, 
his life had been in danger on a frequent enough basis and 
over a long enough period of time to satisfy the criteria for 
PTSD.  

In March 1994, the RO denied the veteran's claim of service 
connection for PTSD on the basis that his claimed stressors 
had not been independently verified, however, no attempt was 
made by the RO to obtain corroborating evidence. 

As a result, in September 1996, the Board determined that a 
remand was necessary for further development of the record, 
to include an attempt to verify the veteran's stressors and 
afford him a comprehensive VA psychiatric examination.  

The veteran was afforded a second VA examination in April 
1997.  At that time, he was diagnosed as having generalized 
anxiety disorder for many years, treated successfully with 
alcohol.  There is no indication that the claims folder was 
made available to the examiner prior to the examination.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
"Court").  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, No. 97-78 
(U.S. Vet. App. June 26, 1998).  Therefore, the veteran 
should be afforded another examination to determine the 
current nature and likely etiology of his claimed PTSD.

In April 1998, the RO submitted a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
concerning the verification of the alleged stressors serving 
as the basis of the veteran's PTSD claim.  The RO's request 
included the veteran's name, service number, Social Security 
number and a copies of stressor statements as well as the 
veteran's personnel records.  In addition, the RO requested 
unit histories of the 178th SIG CO APO San Francisco 96337 
and MACV between May 1965 and April 1966.  

A representative from the USASCRUR responded in October 1998.  
Essentially, the veteran's stressors remained unverified; 
however, the representative indicated that additional avenues 
of research were available.  Specifically, it was noted that 
the USASCRUR did not maintain morning reports, which could be 
used to verify daily personnel actions, submitted by the 
178th SIG CO for 1965.  The RO was encouraged to contact the 
National Personnel Records Center (NPRC) for these records. 

The Board recognizes the attempts made by the RO to verify 
the veteran's alleged stressors; however, based on the 
response obtained from the USASCRUR, specifically their 
recommendation to contact the NPRC, not all avenues have been 
exhausted.  

Furthermore, it appears from the evidence of record that the 
veteran has applied for disability benefits from the Social 
Security Administration (SSA).  The RO should inquire of the 
veteran whether he is receiving SSA benefits for PTSD.  A 
copy of any decision awarding benefits and copies of the 
medical evidence on which such decision was based should be 
obtained.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any psychiatric disorder, 
including PTSD, since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The RO should contact the NPRC to 
obtain the morning reports submitted by 
the 178th SIG CO for 1965.  The RO should 
request the morning reports for at least 
a three-month period and include relevant 
unit designations at the company and 
battalion levels.  

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service and encourage him 
to obtain a complete copy of his DA Form 
20 from the NPRC.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
Based on the veteran's response, the RO 
should undertake to verify any reported 
stressor or stressful event in service, 
as noted by the veteran  

4.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits and copies of the 
medical evidence on which the decision 
was based  

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of his claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which show a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated, to 
include what evidence constituted an 
independently verified stressor.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  The examiner should 
explain the basis for his/her opinion and 
reconcile it with any previously reported 
medical evidence in the claims folder.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

6.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



